DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7th 2021 has been entered.
 	3.	The action is in response to applicant’s amendment received on January 7th 2021.
Claim Objections
4.	Claims 41-45 are objected to because of the following informalities:  A) “first staple driver” should be replaced with “first distal staple driver. B) “second staple driver” should be replaced with “second distal staple driver.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1-4, 34-37, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton IV (US 2015/0335328; “Shelton”).
Regarding claim 1, Shelton discloses a staple cartridge assembly (Figs. 216-267), comprising: 
a cartridge body (10000; Figs. 227), comprising: 
a proximal end (10001); 
a distal end (10002); 
a deck (10011);
a longitudinal slot (10015) extending from said proximal end (10001) toward said distal end (10002; Figs. 231, 232), wherein said longitudinal slot (10015) divides said deck (10011) into a first side (see annotated diagram 1 below) and a second side (see annotated diagram 1 below; Fig. 232);
a plurality of staple cavities (10012) defined in said first side (see annotated diagram 1 below) of said deck (10011), wherein said staple cavities (10012) are arranged in:
an inner staple cavity row (see annotated diagram 1 below) extending alongside said longitudinal slot (10015);
an intermediate staple cavity row (see annotated diagram 1 below) extending alongside said inner staple cavity row (see annotated diagram 1 below); and
see annotated diagram 1 below) extending alongside said intermediate staple cavity row (see annotated diagram 1 below), wherein a distal cluster of four staple cavities (10012; the blue, highlighted cavities depicted in annotated diagram 1 below) is constituted of a distal-most staple cavity (10012) in said inner row (see annotated diagram 1 below), a distal-most staple cavity (10012) in said intermediate row (see annotated diagram 1 below), a distal-most staple cavity (10012) in said outer row (see annotated diagram 1 below), and another staple cavity (10012; see annotated diagram 1 below) in one of said inner row, said intermediate row, and said outer row;
a distal cluster of four staples (10030) removably stored in said distal cluster of four staple cavities (10012; see annotated diagram 1 below; Fig. 227; para. [0657]);
a first distal staple driver (100040; see annotated diagram 1 below) configured to support said staple (10030) removably stored in said distal-most staple cavity (10012) in said inner row (see annotated diagram 1 below; Fig. 227); and
a second distal staple driver (10040; see annotated diagram 1 below), wherein said second distal staple driver (10040; see annotated diagram 1 below) is positioned distal to at least a portion of said first distal staple driver (10040; Fig. 232; see annotated diagram 1 below), wherein said first distal staple driver and said second distal staple driver move independently of one another (para. [0651] discloses the drivers being lifted as a result of the sled contacting each independent driver. Therefore, the drivers are lifted independently with respect to one another), and wherein said first staple driver and said second staple driver co-operatively eject said distal cluster of four staples (10030; see annotated diagram 1 below) from said distal cluster of four staple cavities (10012; see annotated diagram 1 below).


    PNG
    media_image1.png
    540
    499
    media_image1.png
    Greyscale
 
Diagram 1

Regarding claim 2, Shelton discloses further comprising an anvil (10060) configured to deform said staples (10030; para. [0658]).
Regarding claim 3, Shelton discloses wherein said cartridge body is rotatable relative to said anvil (10060; Figs. 233, 234).
Regarding claim 4, Shelton discloses further comprising a tri-staple driver (10040; see annotated diagram 1 above) configured to eject three staples (10030) from said cartridge body (10000; Figs. 227-229) consisting of an inner staple from said inner row, an intermediate staple from said intermediate row, and an outer staple from said outer row (see annotated diagram 1, 2 above), and wherein said tri-staple driver (see annotated diagram 1 above) is positioned proximally with respect to said first distal staple driver (see annotated diagram 1 above) and said second distal staple driver (see annotated diagram 1 above).
Regarding claim 34, Shelton discloses a surgical instrument (100), comprising:
     a shaft (40); and
     an end effector (10000, 10060) extending distally from the shaft (40), wherein the end effector (10000, 10060) comprises: 
a cartridge body (10000; Figs. 227), comprising: 
a proximal end (10001); 
a distal end (10002); 
a deck (10011);
a longitudinal slot (10015) extending from said proximal end (10001) toward said distal end (10002; Figs. 227, 231), wherein said longitudinal 10015) divides said deck (10011) into a first side (see annotated diagram 1 above) and a second side (see annotated diagram 1 above; Fig. 232);
a plurality of staple cavities (10012) defined in said first side (see annotated diagram 1 above) of said deck (10011), wherein said staple cavities (10012) are arranged in:
an inner staple cavity row (see annotated diagram 1 above) extending alongside said longitudinal slot (10015);
an intermediate staple cavity row (see annotated diagram 1 above) extending alongside said inner staple cavity row (see annotated diagram 1 above); and
an outer staple cavity row (see annotated diagram 1 above) extending alongside said intermediate staple cavity row (see annotated diagram 1 above), wherein a distal cluster of four staple cavities (10012; the blue, highlighted cavities depicted in annotated diagram 1 above) is constituted of a distal-most staple cavity (10012) in said inner row (see annotated diagram 1 above), a distal-most staple cavity (10012) in said intermediate row (see annotated diagram 1 above), a distal-most staple cavity (10012) in said outer row (see annotated diagram 1 above), and another staple cavity (10012; see annotated diagram 1 above) in one of said inner row, said intermediate row, and said outer row;
10030) removably stored in said distal cluster of four staple cavities (10012; see annotated diagram 1 above; Fig. 227; para. [0657]);
a first distal staple driver (100040; see annotated diagram 1 above) configured to support said staple (10030) removably stored in said distal-most staple cavity (10012) in said inner row (see annotated diagram 1 above; Fig. 227); and
a second distal staple driver (10040; see annotated diagram 1 above), wherein said second distal staple driver (10040; see annotated diagram 1 above) is positioned distal to at least a portion of said first distal staple driver (10040; Fig. 232; see annotated diagram 1 above), wherein said first distal staple driver and said second distal staple driver move independently of one another (para. [0651] discloses the drivers being lifted as a result of the sled contacting each independent driver. Therefore, the drivers are lifted independently with respect to one another), and wherein said first staple driver and said second staple driver co-operatively eject said distal cluster of four staples (10030; see annotated diagram 1 above) from said distal cluster of four staple cavities (10012; see annotated diagram 1 above).
Regarding claim 35, Shelton discloses further comprising an anvil (10060) configured to deform said staples (10030; para. [0658]).
Regarding claim 36, Shelton discloses wherein said cartridge body is rotatable relative to said anvil (10060; Figs. 233, 234).
Regarding claim 37, Shelton discloses further comprising a tri-staple driver (10040; see annotated diagram 1 above) configured to eject three 10030) from said cartridge body (10000; Figs. 227-229) consisting of an inner staple from said inner row, an intermediate staple from said intermediate row, and an outer staple from said outer row (see annotated diagram 1, 2 above), and wherein said tri-staple driver (see annotated diagram 1 above) is positioned proximally with respect to said first distal staple driver (see annotated diagram 1 above) and said second distal staple driver (see annotated diagram 1 above).
Regarding claim 42, Shelton disclose wherein said first staple driver and said second staple driver co-operatively eject said distal cluster of four staples (10030; see annotated diagram 1 below) from said distal cluster of four staple cavities (10012; see annotated diagram 1 below; para. [0651] discloses the drivers being lifted as a result of the sled contacting each independent driver. Therefore, the drivers are lifted successively after one another to result in all the drivers eventually being lifted).
Regarding claim 44, Shelton disclose wherein said first staple driver and said second staple driver co-operatively eject said distal cluster of four staples (10030; see annotated diagram 1 below) from said distal cluster of four staple cavities (10012; see annotated diagram 1 below; para. [0651] discloses the drivers being lifted as a result of the sled contacting each independent driver. Therefore, the drivers are lifted successively after one another to result in all the drivers eventually being lifted).



Allowable Subject Matter
7.	Claim 45 is allowed.
Regarding claim 45, Shelton is the most relevant prior art.
Shelton fails to disclose “wherein said first staple driver and said second stapler driver co-operatively eject only said distal cluster of four staples from said distal cluster of four staple cavities.
8.	Claims 5-7, 38-41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 38, Shelton is the most relevant prior art.
Shelton discloses said intermediate staple is positioned distally with respect to said outer staple (see annotated diagram 1 above)
Shelton fails to disclose wherein said inner staple is positioned distally with respect to said intermediate staple.
Regarding claims 6 and 39, Shelton is the most relevant prior art.
Shelton discloses wherein said inner staple is positioned proximally with respect to said intermediate staple (see annotated diagram 1 above).
Shelton fails to disclose wherein said intermediate staple is positioned proximally with respect to said outer staple.
Regarding claims 7 and 40, Shelton is the most relevant prior art.
Shelton discloses wherein said another staple cavity is in said intermediate row.
Shelton fails to disclose wherein said another staple cavity is in said outer row.

Regarding claims 41 and 43, Shelton is the most relevant prior art.
Shelton discloses said first distal staple driver and said second staple driver (see annotated diagram 1 above).
Shelton fails to disclose said second staple driver is positioned distal to a majority of said first staple driver.
Response to Arguments
8.	Applicant's arguments filed on January 7th 2021 have been fully considered but they are not persuasive. .
Applicant’s representative (AR) argues that the Office action provides no support for a distal-most staple cavity in the intermediate row. Examiner asserts that the annotated diagram 1 depicts this feature, as does Fig. 232 of the Shelton reference
AR further argues that the Office Action inappropriately assumes that the distal staple drivers all support three staples. Examiner asserts that para. [0650] of Shelton discloses that the staple drivers support one or more staples. In addition to this disclosure, the fact that the tri-staple drivers are paired with three staple cavities means that the drivers are capable of supporting three staples.
AR further argues that the Office Action has also failed to should where Shelton discloses the claimed second distal staple driver positioned distal to at least a portion of the claimed first staple driver. Examiner asserts that this has been depicted in annotated diagram 1 above. A portion of the second distal staple driver is nested within the first distal staple driver. This portion is positioned distal to at least a portion of the first distal staple driver.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).